Case 2:18-cv-07241-CAS-PLA Document 141-13 Filed 07/02/21 Page 1 of 12 Page ID
                                  #:5452
Case 2:18-cv-07241-CAS-PLA Document 141-13 Filed 07/02/21 Page 2 of 12 Page ID
                                  #:5453
Case 2:18-cv-07241-CAS-PLA Document 141-13 Filed 07/02/21 Page 3 of 12 Page ID
                                  #:5454
Case 2:18-cv-07241-CAS-PLA Document 141-13 Filed 07/02/21 Page 4 of 12 Page ID
                                  #:5455
Case 2:18-cv-07241-CAS-PLA Document 141-13 Filed 07/02/21 Page 5 of 12 Page ID
                                  #:5456
Case 2:18-cv-07241-CAS-PLA Document 141-13 Filed 07/02/21 Page 6 of 12 Page ID
                                  #:5457
Case 2:18-cv-07241-CAS-PLA Document 141-13 Filed 07/02/21 Page 7 of 12 Page ID
                                  #:5458
Case 2:18-cv-07241-CAS-PLA Document 141-13 Filed 07/02/21 Page 8 of 12 Page ID
                                  #:5459
Case 2:18-cv-07241-CAS-PLA Document 141-13 Filed 07/02/21 Page 9 of 12 Page ID
                                  #:5460
Case 2:18-cv-07241-CAS-PLA Document 141-13 Filed 07/02/21 Page 10 of 12 Page ID
                                   #:5461
Case 2:18-cv-07241-CAS-PLA Document 141-13 Filed 07/02/21 Page 11 of 12 Page ID
                                   #:5462
Case 2:18-cv-07241-CAS-PLA Document 141-13 Filed 07/02/21 Page 12 of 12 Page ID
                                   #:5463
